DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims rejected under 35 U.S.C. 103 as being unpatentable over Sajassi et al. (US 2019/0166407, “Sajassi”) in view of You et al. (CN 103,685,040 A, published 03/26/2014, “You”).
Regarding claim 1, Sajassi discloses a method for determining a designated forwarder (DF) of a multicast flow, wherein the method is used on an Ethernet virtual private network (EVPN), the EVPN comprises a first provider edge (PE) device, a second PE device, and a customer edge (CE) device, the CE device is connected to the first PE device through a first Ethernet link, the CE device is connected to the second PE device through a second Ethernet link, the first Ethernet link and the second Ethernet link belong to one Ethernet segment (ES) (See fig.1, fig.7 and ¶.2, require DF election on a per multicast stream defined at a granularity level of a group address (G) and a source address (S) of the multicast stream. As a result, per-VLAN DF election severely under-utilizes the communication links between the customer edge and the PEs of a redundancy group in the EVPN), and the method comprises:
- receiving, by the first PE device, a first join packet, wherein the first join packet is used to indicate that the CE device requests to join a first multicast group for receiving a first multicast flow (See 101 102(1) fig.7 and ¶.55, the first PE1 receives join packet from CE 101); See ¶.17, dynamic DF election based on for a multicast stream initiated upon group address G), and the first multicast flow is a multicast flow transmitted by a multicast source of the EVPN to a multicast group member in the first multicast group (See fig.7 and ¶.2, require DF election on a per multicast stream defined at a granularity level of a group address (G) and a source address (S) of the multicast stream. As a result, per-VLAN DF election severely under-utilizes the communication links between the customer edge and the PEs of a redundancy group in the EVPN);
- adding, by the first PE device, the CE device to the first multicast group based on the first join packet (See 012(1) fig.7, a new join to PE1); 
- determining, by the first PE device, whether a first ratio is less than a second ratio, wherein the first ratio is a ratio of a first allocated bandwidth to a first link bandwidth, the first allocated bandwidth indicates an allocated bandwidth of the total bandwidth that is on the first Ethernet link and that can be allocated to a multicast service (See 102(1) fig.7, 90% bandwidth in use; See ¶.16, bandwidth utilization thresholds; See ¶.51, the PE may detect that the bandwidth utilization on a link between the PE and the customer edge is above a threshold bandwidth utilization resulting from existing multicast streams present on the link. Upon determining/detecting the condition, the PE sends to each of the other PEs of the redundancy group a status message indicating that the PE is unable to take on any new load, e.g., is unable to become a DF for an additional multicast stream; See 102(2) fig.7, ‘10% bandwidth in use’ for PE2), the first link bandwidth indicates the total bandwidth that is on the first Ethernet link and that can be allocated to a multicast service (See 102(1) fig.7, 90% bandwidth in use; See ¶.16, bandwidth utilization thresholds), the second ratio is a ratio of a second allocated bandwidth to a second link bandwidth, the second allocated bandwidth indicates an allocated bandwidth of the total bandwidth that is on the second Ethernet link and that can be allocated to a multicast service, and the second link bandwidth indicates the total bandwidth that is on the second Ethernet link and that can be allocated to a multicast service (See fig.7,

    PNG
    media_image1.png
    233
    740
    media_image1.png
    Greyscale

See ¶.55, at a given point in time, provider edge PE1 determines that it is running out of resources, e.g., its bandwidth utilization on the link to customer edge 101 is at 90%, which exceeds a predetermined bandwidth utilization threshold); based on the first PE device determining that the first ratio is less than the second ratio, determining, by the first PE device, that the first PE device is a DF of the first multicast flow (See 604 fig.6 and ¶.55, perform DF election only for new multicast streams based on modified DF candidate list without considering the first PE …At a given point in time, provider edge PE1 determines that it is running out of resources, e.g., its bandwidth utilization on the link to customer edge 101 is at 90%, which exceeds a predetermined bandwidth utilization threshold. Alternatively, provide edge PE1 determines that it cannot add new load based on a user defined policy. Examiners’ Note: Either one of PE1 or PE2 in Fig.7 is considered as the first PE or the second PE in claim 1 according to the bandwidth usage); and
- in response to the determining, by the first PE device, that the first PE device is a DF of the first multicast flow, allocating, by the first PE device, bandwidth to the first multicast flow (See fig.7 and ¶.59, IF PE2 receives new a membership report (S5,G5) for a new multicast stream (e.g., in a new join from receiver R2), PE2 runs the DF election without considering PE1, because PE1 is no longer on the DF candidate list).
Sajassi discloses the method of electing a DF according to the bandwidth ratio or percentage, but does not explicitly disclose if the calculation or decision of bandwidth ratio is implemented at a PE. However, You discloses that “calculating the private network multicast flow is switched to one and the Data-MDT bandwidth utilization ratio is as follows: if the private network multicast flow with 2 recipient PE device: PE2, PE3, some Data-MDT originally transmitted another private network multicast flow, the other private network multicast flow with 2 recipient PE device: PE3, PE4, then the private multicast stream is switched to the Data-MDT, the recipient PE device has 3. Therefore the bandwidth utilization rate P (2X 1 + 2X 1) + (3X2) =66.67 %, here is assumed two private network multicast flow quantity the same size based on the assumption for the bandwidth utilization calculation (See ¶.60 and fig.3,
    
    PNG
    media_image2.png
    390
    679
    media_image2.png
    Greyscale

Examiner’s Note; the Examiner provides a couple of machine translation of CN 103685040 A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of determining, by the first PE device, that the first PE device is a DF of the first multicast flow according to the bandwidth ratio” as taught by You into the system of Sajassi, so that it provides a way of dynamically selecting a DF based on the calculated bandwidth utilization rate/ratio (You, ¶.60) for load balancing (Sajassi, See ¶.14 and ¶.53).

Regarding claim 8, Sajassi discloses “wherein the first join packet is a multicast group join packet sent by the CE device (See 101 fig.7 and ¶.13, there is a block diagram of an EVPN instance in which dynamic DF election for EVPN all-active homing on a per-multicast stream basis may be implemented. EVPN instance, uniquely identified using an EVPN identifier EVI, includes customer edge (CE) connected to provider edges 102(1)-102(3) (also denoted as provider edges PE1-PE3) over respective Ethernet links among a set of Ethernet links).”

Regarding claim 3, Sajassi discloses “based on the first PE device  non-DF for that multicast stream).”

Regarding claim 5, Sajassi discloses “based on the first PE device determining that the first ratio is equal to the second ratio, and based on the first PE device determining that the first link bandwidth is greater than the second link bandwidth, determining, by the first PE device, that the first PE device is a DF of the first multicast flow (See fig. 7 and ¶.55, for selecting/electing a DF according to the bandwidth utilization ratio/percentage).”

Regarding claim 9, Sajassi discloses “the method further comprises: sending, by the first PE device, a first join synchronization route to the second PE device, wherein the first join synchronization route is used to indicate that the CE device requests to join the first multicast group for receiving the first multicast flow (See ¶.68, upon receiving from the customer edge a join request that includes a group address for a multicast stream, electing a designated forwarder for the multicast stream in the redundancy group).”

Regarding claim 10, Sajassi discloses “wherein the first join synchronization route comprises a first multicast DF extended community attribute, and the first multicast DF extended community attribute carries an IP address of a PE device that serves as a DF of the first multicast flow (See ¶.62, message 800 includes a type field 802 to indicate that the message is a DF election status message, a status/flag field 804 set to indicate either the provider edge is able to handle more traffic or reset to indicate the provider edge is unable to handle more traffic, and an address field 806 to indicate one or more addresses of the provider edge, e.g., an IP address and/or media access control (MAC) address. Status message 800 may also include a destination address(es) for the message).”

Regarding claim 11, Sajassi discloses “the first join packet is a second join synchronization route sent by the second PE device (See fig.7 and ¶.37, ‘EVPN Join Sync (New Join)’).”

Regarding claim 14, it is a device claim corresponding to the method claim 1, except the limitations “a processor and a receiver (See fig.1)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 16, 18, and 20-24, they are claims corresponding to claims 3, 5, & 7-11, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Allowable Subject Matter

Claims 2, 4, 6, 7, 12, 13, 15, 17, 19, 25, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411